Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 11, 2009 NRDC ACQUISITION CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-33749 26-0500600 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 3 Manhattanville Road, Purchase, NY (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (914) 272-8067 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing of obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Letter Agreement On September 11, 2009, NRDC Acquisition Corp., a Delaware corporation (NRDC Acquisition), entered into a letter agreement (the Letter Agreement) with Gunnallen Financial, Inc. (Gunnallen). The Letter Agreement provides that upon the consummation of the transactions (the Framework Transactions) contemplated by the Framework Agreement, dated as of August 7, 2009, between NRDC Acquisition and NRDC Capital Management, LLC, in lieu of Gunnallens share of the deferred underwriting discounts and commissions it is entitled to pursuant to the Underwriting Agreement, dated as of October 17, 2007, between NRDC Acquisition and Banc of America Securities LLC, as representative of the underwriters named therein, Gunnallen will receive a fee equal to the product of 1.67% multiplied by the lesser of (i) $4,000,000 and (ii) 1.5% multiplied by an amount equal to the difference of (1) the value of NRDC Acquisitions trust account on the closing date of the Framework Transactions, less (2) any amounts paid to NRDC Acquisition stockholders with whom NRDC Acquisition enters into forward or other contracts before the close of the Framework Transactions to purchase such stockholders shares, less (3) any amounts paid to NRDC Acquisition stockholders who vote against the Framework Transactions and demand that NRDC Acquisition convert their shares into cash. Such agreement is subject to and contingent upon the consummation of the Framework Transactions. The foregoing description is qualified in its entirety by reference to the full text of the Letter Agreement, which is attached to this Current Report on Form8-K as Exhibit 1.1 and is incorporated herein by reference. Amendment to Framework Agreement On September 11, 2009, NRDC Acquisition and NRDC Capital Management, LLC entered into an amendment (the Amendment to Framework Agreement) to the Framework Agreement, dated as of August 7, 2009 (the Framework Agreement), by and between NRDC Acquisition and NRDC Capital Management, LLC, which, as previously announced, contemplate NRDC Acquisitions continuing its business as a corporation that will qualify as a real estate investment trust for U.S. federal income tax purposes, commencing with its taxable year ending December 31, 2010, under its proposed new name Retail Opportunity Investments Corp. The Amendment to Framework Agreement provides that Exhibits A-1, A-2 and A-3 to the Framework Agreement are replaced by Exhibits A-1, A-2 and A-3 to the Amendment to Framework Agreement. Exhibits A-1, A-2 and A-3 are the proposed amendments to NRDC Acquisitions second amended and restated certificate of incorporation. The foregoing description is qualified in its entirety by reference to the full text of the Framework Agreement and the Amendment to Framework Agreement, which are attached with this Current Report on Form 8-K as Exhibits 10.1 and 10.2, respectively, and are incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits: Exhibit No. Description Letter Agreement, dated September 11, 2009, between NRDC Acquisition Corp. and Gunnallen Financial, Inc. 10.1 Framework Agreement, dated as of August 7, 2009, by and between NRDC Acquisition Corp. and NRDC Capital Management, LLC (incorporated by reference to Exhibit 10.4 of the Current Report on Form 8-K filed by the Company on August 10, 2009) 10.2 Amendment to Framework Agreement, dated as of September 11, 2009, by and between NRDC Acquisition Corp. and NRDC Capital Management, LLC Forward-looking statements This report and the exhibits hereto include forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. NRDC Acquisitions actual results may differ from its expectations, estimates and projections and, consequently, you should not rely on these forward looking statements as predictions of future events. Words such as expect, estimate, project, budget, forecast, anticipate, intend, plan, may, will, could, should, believes, predicts, potential, continue, and similar expressions are intended to identify such forward-looking statements.
